ORDER

PER CURIAM.
Agustín Perales (“Plaintiff’) appeals the trial court’s judgment finding that he failed to prove his claim of conversion against Robert J. Winschel and Bruce O’Donnell. He also appeals the trial court’s denial of damages for lost profits on his claim of breach of lease, as well as the court’s assessment of Plaintiffs reasonable attorney’s fees. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).